         Case 4:18-cr-20607-LJM-SDD ECF No. 26, PageID.190 Filed 11/14/19 Page 1 of 7

                                      UNITED STATES DISTRICT COURT
                                                   Eastern District Of Michigan

 UNITED STATES OF AMERICA                                          §       JUDGMENT IN A CRIMINAL CASE
                                                                   §
 v.                                                                §
                                                                   §       Case Number: 0645 4:18CR20607 (1)
 Ali Hassan Atwi                                                   §       USM Number: 50493-039
                                                                   §       David S. Steingold
                                                                   §       Defendant’s Attorney

THE DEFENDANT:
                                                             1 and 2 of Information
 ‫ ܈‬pleaded guilty to count(s)
       pleaded nolo contendere to count(s) which was
 ‫ ܆‬accepted by the court
       was found guilty on count(s) after a plea of not
 ‫ ܆‬guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                           Offense Ended      Count
 7 U.S.C. § 2024(a), 7 U.S.C. § 2024(b)(1), Food Stamp Fraud                                                     2/28/2014         1
 26 U.S.C. § 7206(1), Making and Subscribing a False Return                                                      6/7/2014          2


The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ‫ ܆‬The defendant has been found not guilty on count(s)
 ‫ ܆‬Count(s) ‫ ܆‬is ‫܆‬are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                  11/8/2019
                                                                  Date off IImposition
                                                                             mposition
                                                                                     n of Ju
                                                                                          Judgm
                                                                                          Judgment
                                                                                             dgment
                                                                                             dgm




                                                                  s/Laurie J. Michelson
                                                                  Signature
                                                                        urre of
                                                                             o Ju
                                                                                JJudge
                                                                                   dgee


                                                                  The Honorabl
                                                                      Honorable
                                                                              b e La
                                                                              bl  Laur
                                                                                  Laurie
                                                                                     u ie
                                                                                     urie J. Mi
                                                                                             Michelson
                                                                                              ic
                                                                  United
                                                                      ed States District Judge
                                                                  Name and Title of Judge


                                                                  11/14/2019
                                                                  Date
            Case 4:18-cr-20607-LJM-SDD ECF No. 26, PageID.191 Filed 11/14/19 Page 2 of 7
    AO 245B (Rev. 09/18) Judgment in a Criminal Case                                                            Judgment -- Page 2 of 7

DEFENDANT:                    Ali Hassan Atwi
CASE NUMBER:                  0645 4:18CR20607 (1)

                                                       IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of: four
months on each Count, served concurrent to each other. The Court waives the cost of imprisonment due to the defendant’s lack of
financial resources.

.

         The court makes the following recommendations to the Bureau of Prisons: The Court ordered that the defendant’s self-
    ‫ ܈‬surrender be no earlier than March 15, 2020.



    ‫ ܆‬The defendant is remanded to the custody of the United States Marshal.
    ‫ ܆‬The defendant shall surrender to the United States Marshal for this district:

             ‫ ܆‬at                                      ‫܆‬   a.m.       ‫܆‬    p.m.        on

             ‫ ܆‬as notified by the United States Marshal.

    ‫ ܈‬The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             ‫ ܆‬before 2 p.m. on
             ‫ ܈‬as notified by the United States Marshal, on a date after March 15, 2020.
             ‫ ܆‬as notified by the Probation or Pretrial Services Office.


                                                              RETURN
I have executed this judgment as follows:


           Defendant delivered on to


at, with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL

                                                                                                     By
                                                                                        DEPUTY UNITED STATES MARSHAL
         Case 4:18-cr-20607-LJM-SDD ECF No. 26, PageID.192 Filed 11/14/19 Page 3 of 7
 AO 245B (Rev. 09/18) Judgment in a Criminal Case                                                             Judgment -- Page 3 of 7

DEFENDANT:                 Ali Hassan Atwi
CASE NUMBER:               0645 4:18CR20607 (1)

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of two years on Count One and one year on
Count Two, served concurrent to each other. The Court waives the cost of supervision due to the defendant’s lack of financial
resources.

                                            MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
      release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            ‫ ܈‬The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
 4.   ‫ ܈‬You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
         of restitution. (check if applicable)
 5.   ‫ ܈‬You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   ‫ ܆‬You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
         seq.)
        as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   ‫ ܆‬You must participate in an approved program for domestic violence. (check if applicable)

          The defendant must comply with the standard conditions that have been adopted by this court as well as with any
 additional conditions on the attached page.
          Case 4:18-cr-20607-LJM-SDD ECF No. 26, PageID.193 Filed 11/14/19 Page 4 of 7
 AO 245B (Rev. 09/18) Judgment in a Criminal Case                                                                  Judgment -- Page 4 of 7

DEFENDANT:                 Ali Hassan Atwi
CASE NUMBER:               0645 4:18CR20607 (1)

                               STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at the www.uscourts.gov.

 Defendant’s Signature                                                                             Date
        Case 4:18-cr-20607-LJM-SDD ECF No. 26, PageID.194 Filed 11/14/19 Page 5 of 7
AO 245B (Rev. 09/18) Judgment in a Criminal Case                                             Judgment -- Page 5 of 7

DEFENDANT:                Ali Hassan Atwi
CASE NUMBER:              0645 4:18CR20607 (1)

                                SPECIAL CONDITIONS OF SUPERVISION

       If the judgment imposes a financial penalty, you must pay the financial penalty in accordance with the
       Schedule of Payments sheet of this judgment. You must also notify the court of any changes in economic
       circumstances that might affect the ability to pay this financial penalty. Financial payments are to begin
       30 days after supervised release begins.

       You must provide the probation officer with access to any requested financial information and authorize
       the release of any financial information. The probation office may share financial information with the
       U.S. Attorney's Office.

       You must not incur new credit charges or open additional lines of credit without the approval of the
       probation officer.
          Case 4:18-cr-20607-LJM-SDD ECF No. 26, PageID.195 Filed 11/14/19 Page 6 of 7
 AO 245B (Rev. 09/18) Judgment in a Criminal Case                                                                         Judgment -- Page 6 of 7

DEFENDANT:                   Ali Hassan Atwi
CASE NUMBER:                 0645 4:18CR20607 (1)

                                        CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                     Assessment      JVTA Assessment*                         Fine                                   Restitution
 TOTALS                                 $200.00           Not applicable                    Waived                                  $233,247.00


 ‫ ܆‬The determination of restitution is deferred until An Amended Judgment in a Criminal Case (AO245C) will be entered after
       such determination.
 ‫ ܈‬The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.

         United States Department of Agriculture
         Food and Nutrition Service
         P.O. Box 979027
         Lock Box 9027
         St. Louis, MO 63197-9000                                   $187,096.00

         United States Internal Revenue Service                      $46,151.00


 ‫ ܈‬Restitution amount ordered pursuant to plea agreement $233,247.00 . Payments to start within 30 days after defendant is put
       on supervised release.
 ‫ ܆‬The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 ‫܈‬     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       ‫ ܈‬the interest requirement is waived for the          ‫ ܆‬fine                            ‫ ܈‬restitution
       ‫ ܆‬the interest requirement for the                       ‫ ܆‬fine                                ‫ ܆‬restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.


While in custody, the defendant shall participate in the Inmate Financial Responsibility Program (IFRP).
The Court is aware of the requirements of the IFRP and approves the payment schedules of this program
and hereby orders the defendant’s compliance.
           Case 4:18-cr-20607-LJM-SDD ECF No. 26, PageID.196 Filed 11/14/19 Page 7 of 7
 AO 245B (Rev. 09/18) Judgment in a Criminal Case                                                                              Judgment -- Page 7 of 7

DEFENDANT:                    Ali Hassan Atwi
CASE NUMBER:                  0645 4:18CR20607 (1)

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      ‫ ܈‬Lump sum payments of $200.00 is due immediately.
        ‫ ܆‬not later than                                        , or

        ‫ ܆‬in accordance                    ‫܆‬      C,         ‫܆‬         D,       ‫܆‬       E, or       ‫܆‬       F below; or

 B      ‫ ܆‬Payment to begin immediately (may be combined with                    ‫܆‬       C,          ‫܆‬       D, or             ‫܆‬       F below); or

 C      ‫ ܆‬Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
              (e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

 D      ‫ ܆‬Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
              (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

 E      ‫ ܆‬Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time;
              or

 F      ‫ ܆‬Special instructions regarding the payment of criminal monetary penalties:


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 ‫ ܈‬Joint and Several
        Restitution is joint and several with the following co-defendants and/or related cases, in the amount specified below:

        Madiha Atwi, docket 18CR20606, $984,926.00, owed to United States Department of Agriculture
        Ralph Wedel, docket 18CR20115, $984,926.00, owed to United States Department of Agriculture

        ‫ ܆‬Defendant shall receive credit on «dft_his_her» restitution obligation for recovery from other defendants who contributed to
        the same loss that gave rise to defendant's restitution obligation.
 ‫܆‬      The defendant shall pay the cost of prosecution.
 ‫ ܆‬The defendant shall pay the following court cost(s):
 ‫ ܆‬The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
